Citation Nr: 1441221	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-33 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than April 10, 2006 for service connection for degenerative disc disease of the cervical spine (a cervical spine disorder).

2.  Entitlement to an effective date earlier than April 10, 2006 for service connection for degenerative disc disease of the lumbar spine (a lumbar spine disorder).


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
April 1969 to August 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for a cervical spine disorder and a lumbar spine disorder.  The awards were effectuated as of April 10, 2006, the date of original claim for service connection for a cervical spine disorder, and the date of receipt of the application to reopen service connection for a lumbar spine disorder.  In an April 2009 notice of disagreement (NOD), the Veteran advanced that he did not agree with the assigned effective date for service connection for a cervical spine disorder and a lumbar spine disorder.  The appeal for an earlier effective date was perfected in November 2011; therefore, entitlement to an earlier effective date for service connection for a cervical spine disorder and a lumbar spine disorder are the only issues before the Board on appeal.  

The Board notes that the September 2011 statement of the case (SOC) lists the first issue as entitlement to an effective date earlier than April 6, 2006 for service connection for degenerative disc disease of the cervical spine.  It appears that the effective date of April 10, 2006 has been mistakenly listed on the September 2011 SOC as April 6, 2006 because, while the Veteran's claim for service connection was date on April 6, 2006, the claim was received by VA on April 10, 2006.  Accordingly, the Board will decide this issue as listed on the title page of this decision.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.    


FINDINGS OF FACT

1.  The original claim for service connection for a cervical spine disorder was received by VA on April 10, 2006. 

2.  No claim for service connection for a cervical spine disorder was received by VA prior to April 10, 2006. 

3.  The Veteran appealed the July 1999 denial of service connection for a lumbar spine disorder, but withdrew the appeal in a July 2000 appeal status election form.

4.  The Veteran submitted an application to reopen service connection for a lumbar spine disorder that was received by VA on April 10, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 10, 2006 for service connection for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.303, 3.400 (2013).

2.  The criteria for an effective date earlier than April 10, 2006 for service connection for degenerative disc disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 5103A, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.303, 3.400, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the issues of entitlement to an earlier effective date for service connection for a cervical spine disorder and a lumbar spine disorder, the Veteran's appeal arises from his disagreement with the effective date following the grant of service connection.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); See also VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to initial adjudication in December 2006.  Letters dated in May 2006 and August 2006 explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The May 2006 and August 2006 notice letters also informed the Veteran as to how disability ratings and effective dates are assigned.  Thus, VA satisfied its duties to notify the Veteran.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The issues of entitlement to an effective date earlier than April 10, 2006 for service connection a cervical spine disorder and a lumbar spine disorder have been adequately developed.  38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above. 

Earlier Effective Date Legal Authority 

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2013) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

Previous RO decisions that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE); if the evidence establishes CUE in a prior final decision, such decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2013).

VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.

Earlier Effective Date for Service Connection for a Cervical Spine Disorder 

The Veteran contends that he is entitled to an effective date of May 26, 1998 for service connection for a cervical spine disorder.  Specifically, he advances that he filed the original claim for service connection for a cervical spine disorder on May 26, 1998.  The Veteran asserted that VA made an error in the July 1999 rating decision that, although it only purported to deny service connection for a lumbar spine disorder, according to the Veteran, it also denied service connection for a cervical spine disorder.  See November 2011 VA Form 9.

After a review of the contentions and evidence, and considering the language and context of the Veteran's submissions and statements, the Board finds that the weight of the evidence of record demonstrates that the Veteran did not intend to file a claim for service connection for a cervical spine disability before April 10, 2006, which outweighs the Veteran's more recent assertions that he filed a cervical spine service connection claim in May 1998.  See 38 C.F.R. § 3.155.  With respect to language, the May 1998 claim was for a lumbar spine disorder (claimed as low back pain) and not a cervical spine disorder.  As to context, the July 1999 rating decision denied service connection for a lumbar spine disorder and did not address a cervical spine disorder, the January 2000 NOD showed disagreement with the denial of service connection for a lumbar spine disorder and did not refer to a cervical spine disorder, the June 2000 SOC readjudicated service connection for a lumbar spine disorder, and the Veteran withdrew his appeal in a July 2000 appeal status election form.  At no time between May 1998 and April 2006 did the Veteran indicate any intent in filing a claim for service connection for a cervical spine disorder.  Id.

On April 10, 2006, VA received a claim for service connection for a cervical spine disorder (claimed as neck pain).  See April 2006 VA Form 21-4138.  On the April 2006 VA Form 21-4138, the Veteran indicated that he wished to reopen service connection for a lumbosacral strain condition, but stated that he wished to add "new" conditions and listed "neck pain" as one of these conditions.  This is evidence that the Veteran never intended to file a claim for service connection for a cervical spine disability in May 1998 and that the first time he filed a cervical spine service connection claim was on the April 2006 VA Form 21-4138.  In March 2009, the RO granted service connection for a cervical spine disorder and assigned an effective date of April 10, 2006, the date of receipt of the service connection claim.  The Board acknowledges that the September 2011 SOC indicated that VA received the original claim on May 26, 1998; however, upon further review of the case file, the Board finds that, even liberally construing the Veteran's submissions and statements, the weight of the evidence demonstrates that the Veteran did not intend to file a claim for service connection for a cervical spine disorder until April 10, 2006.  See 38 C.F.R. § 3.155.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the weight of the evidence of record demonstrates that the Veteran separated from active service in August 1984, he did not file a claim for service connection for a cervical spine disorder within one year of service separation, and he first filed an original claim for service connection for a cervical spine disorder on April 10, 2006.  There is no earlier date on which a service connection claim, either formal or informal, can be inferred.  38 C.F.R. 
§ 3.155.  The controlling statute and regulation provide that the date of receipt of the original claim for compensation is the proper effective date for the grant of service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2)(i). 

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for service connection earlier than April 10, 2006 is assignable.  For these reasons, the Board concludes that an effective date prior to April 10, 2006 for service connection for degenerative disc disease of the cervical spine is not warranted.

Earlier Effective Date for Service Connection for a Lumbar Spine Disorder 

The Veteran contends that he is entitled to an effective date of May 26, 1998 for the grant of service connection of a lumbar spine disorder; specifically, he advances that May 26, 1998 is the date of the original claim for service connection for a lumbar spine disability.  The Veteran contended that VA made an error in the July 1999 rating decision that denied service connection for a lumbar spine disorder in that VA did not put forth the necessary effort to establish service connection.  See November 2011 VA Form 9.

After a review of the contentions and evidence, the Board finds no legal basis for the assignment of an effective date for service connection for a lumbar spine disorder prior to April 10, 2006.  On May 26, 1998, the Veteran filed the original claim for service connection for a lumbar spine disorder (claimed as low back pain).  See May 1998 VA Form 21-526.  In July 1999, the RO denied service connection for a lumbar spine disorder and the Veteran filed an NOD in January 2000.  The RO issued a June 2000 SOC continuing the previous denial of service connection for a lumbar spine disorder.  The Veteran then withdrew his appeal in a July 2000 appeal status election form, and did not perfect an appeal of the denial of service connection for a lumbar spine disorder.  To perfect an appeal of the July 1999 rating decision, following the June 2000 SOC, a timely substantive appeal was required.  Accordingly, the July 1999 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

On April 10, 2006, VA received a claim from the Veteran to reopen service connection for a lumbar spine disorder.  See April 2006 VA Form 21-4138.  In March 2009, the Veteran was granted service connection for a lumbar spine disorder; an effective date of April 10, 2006, the date of receipt of the claim to reopen service connection for a lumbar spine disorder, was assigned.  The evidence of record between the July 2000 withdrawal of the appeal and the April 2006 application to reopen service connection for a lumbar spine disorder does not show any formal or informal claim for service connection for a lumbar spine disorder, nor does the record show any intent by the Veteran to reopen service connection between July 2000 and April 2006.  Accordingly, April 10, 2006 is the earliest possible date for the grant of service connection for a lumbar spine disorder.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).

The Board has considered the Veteran's contention that VA made an error in the July 1999 rating decision denying service connection for a lumbar spine disorder in that VA did not put forth the necessary effort to establish service connection.  However, the Veteran did not specifically allege that there was CUE in the July 1999 rating decision.  As the Veteran withdrew in July 2000 any appeal that may have been initiated, the only recourse to obtain the benefit sought would be to file a claim to reverse or revise the July 1999 rating decision based on CUE.  To date, the Veteran has not filed such a claim to reverse or revise based on CUE in the Jul 1999 rating decision, and his assertions do not rise to the level of a CUE claim.  To raise CUE there must be some degree of specificity as to what the alleged legal or factual error is and reasons must be given as to why the result would have been manifestly different.  Crippen v. Brown, 9 Vet. App. 412 at 420 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Accordingly, the Board finds that the Veteran's assertion that VA did not put forth the necessary effort to establish service connection for a lumbar spine disorder does not amount to an allegation of CUE in the July 1999 final rating decision.

The Veteran's essential contention regarding an earlier effective date centers on the fact that he filed a claim in May 1998 and that, even though it was finally denied in July 1999, service connection was ultimately granted in March 2009.  He contends that the evidence of record in 1998 supported a grant of service connection at that time, and, therefore, the effective date should extend to the earlier claims; however, the finality of the July 1999 rating decision forecloses any attempt to establish an effective date based on the May 1998 claim.  The Veteran had recourse at the time of the July 1999 rating decision, which was to appeal it.  While he initiated an appeal, he ultimately did not perfect and, in fact, withdrew the appeal in July 2000.  Therefore, an attempt to assign an effective date based on a final decision is without merit and must be denied as a freestanding claim for an earlier effective date.  Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296 (Fed. Cir. 2006).

In summation of the Board's findings, because the July 1999 rating decision became final, there was no pending claim for service connection for a lumbar spine disorder prior to April 10, 2006.  As such, an effective prior to the date of receipt of the Veteran's April 10, 2006 application to reopen service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  Here, there is no dispute.  The Veteran has asserted that entitlement arose prior to the date of claim, and this is supported by the record; therefore, the date of application to reopen service connection, April 10, 2006, is the later of the two dates, and is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(2).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(2).  As there is no legal basis for assignment of any earlier effective date than April 10, 2006, the Board finds that an earlier effective date for the grant of service connection for degenerative disc disease of the lumbar spine is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

An effective date prior to April 10, 2006 for service connection for degenerative disc disease of the cervical spine is denied.

An effective date prior to April 10, 2006 for service connection for degenerative disc disease of the lumbar spine is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


